DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/14/21.  Claims 1, 2, 10, 11, and 15 were amended, claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0088582 A1 to Wu et al. (hereinafter “Wu”).
Concerning claim 1, Wu discloses an entertainment system (1) comprising
a two-handed controller (43) comprising corresponding controls in each of opposing halves of the controller (Figs. 9A-9C), 
a first of the corresponding controls (433L,R) in each half providing input in at least two dimensions and a second of the corresponding controls (434L,R) in each half providing input in at least one dimension (paragraphs [0030]-[0035], [0042], [0043] 
an entertainment device (10) comprising a receiver (33, 34, 35) adapted to receive control input signals from the two-handed controller (paragraphs [0044]-[0047] – controller communicates with entertainment device which receives the signals from the controller), and
adapted to operate in a first mode where the received control input signals from the controller are interpreted according to an asymmetric control assignment (paragraphs [0030]-[0035] – controller may be combined and used as a single controller to operate in a first mode which operates as an asymmetric control assignment), and
to operate in a second mode where the received control input signals from the first and second controls for a respective half of the controller are used to control a position of a respective virtual limb in three dimensions within a virtual environment provided by the entertainment device (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claims 3 and 11, Wu discloses in which the second of the corresponding controls in each half is a pressure sensitive trigger button in a respective half of the controller (Fig. 3, elements 211, 221).

Concerning claim 4, Wu discloses in which the second of the corresponding controls in each half is motion detector (paragraphs [0033], [0034]).



Concerning claim 6, Wu discloses in which motion of the controller detected by the motion detector is translated to motion in a depth axis for the limb whose position is currently or was most recently controlled (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claims 10 and 15, see the rejection of claim 1.

Concerning claim 13, Wu discloses in which the second of the corresponding controls in each half is an accelerometer (paragraph [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of US Publication No. 2016/0195940 A1 to Hall (hereinafter “Hall”).

Concerning claims 2 and 11, Wu discloses in which the first of the corresponding controls in each half is one selected from the list consisting of i. a joystick in the respective half of the controller (paragraph [0005]), however lacks specifically disclosing and
Hall discloses ii. a respective part of a touch sensitive panel that occupies part of each opposing half of the controller (paragraphs [0025], [0100] – the input device may comprise of a touch screen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touch screen disclosed by Hall into the controller of Wu in order to provide the player with additional control inputs into the game, thereby increasing the player’s engagement with the game.



Concerning claim 8, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in a depth axis for both limbs to an equal extent (paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Concerning claim 9, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in a depth axis for the limb whose position is currently or was most recently controlled (paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Response to Arguments
Applicant’s arguments, with respect to 35 USC 101 rejection have been fully considered and are persuasive, and therefore the rejection has been withdrawn. 
Applicant's arguments filed 5/14/21, with respect to the 35 USC 102 and 35 USC 103 rejections have been fully considered but they are not persuasive. Although the Examiner understands the differences between Wu and the Applicant’s invention, the claims do not reflect the differences.  Applicant argues Wu is silent in regards to a receiver operable to receive control input signals from the game controller and to interpret the signals differently using a first and second mode of interpretation.  However, the Examiner respectfully disagrees.  In at least paragraphs [0030]-[0035] describe the controller may be combined and used as a single controller to operate in a first mode which operates as an asymmetric control assignment, and at least paragraphs [0042]-[0047] describe that the controller operates in a second mode which controls the position of the user within the game environment.  Two different modes of operation are disclosed, and they are based on signals from the controller.  Each of the modes provides a different function, one allows controller a virtual limb, and the other provides asymmetric control.  Regardless if the controller is separated to provide the two different modes, nothing in the claims requires the controller to be in one piece.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nothing needs to change in the controller) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715